Citation Nr: 0519859	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of death, for 
purposes of an increased award of burial benefits.  


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel








INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  He died in August 2003, and the appellant is his 
sister.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes the appellant's assertion the coroner would 
have listed diabetes mellitus as a contributing cause of the 
veteran's death had he known that the veteran had diabetes 
mellitus.  The death certificate of record, which is 
currently before the Board, fails to list diabetes mellitus 
as either the cause of, or a contributing cause of, the 
veteran's death.  In the event that the appellant is able to 
obtain an amended death certificate, the Board urges her to 
submit it.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board notes that it will remand claims to ensure full and 
complete compliance with the enhanced duty-to-notify 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  The U.S. Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the RO 
failed to send a letter to the appellant, notifying her of 
what the RO would do to assist her in developing her claim, 
what evidence she needed to produce herself, and what the 
evidence needed to show in order to substantiate her claim 
for the benefit she seeks.  For this reason, the Board must 
remand the case for compliance with the duty-to-notify and 
duty-to-assist provisions contained in this law and to ensure 
the appellant has had full due process of law.

Additionally, a review of the veteran's claims file reveals 
that it is lacking some information that may be helpful in 
the adjudication of this claim.  The certificate of death 
indicated that an autopsy was performed on the veteran, but 
the autopsy report was not contained in the file.  There are 
also no medical treatment records for the last several years 
of the veteran's life.

Therefore, in an effort to fully assist the appellant in 
substantiating her claim, this matter is remanded for the 
following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The notice should inform the 
appellant that she should provide VA with 
copies of any evidence relevant to this 
claim that she has in her possession, as 
well as providing information regarding 
the VA's duties to notify and assist, and 
information about what the evidence must 
show.  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2.  Ask the appellant to supply VA with 
the necessary releases to obtain the 
records from the veteran's autopsy.  
Thereafter, an attempt to obtain those 
records should be made.  

3.  Obtain the veteran's medical records 
from the VA Medical Center in Dublin, 
Georgia for treatment from May 2001 to 
the present, and from the VA Outpatient 
Clinic in Savannah, Georgia from May 2001 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  Then readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the appellant should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


